ROBERT L. BLAND, Judge.
On October 24, 1944 state road commission truck No.-530-31 was being operated by R. T. Brothcrton on state route No. 21, two miles north of Ripley, in Jackson county, West Virginia. Claimant's Chevrolet 1942 automobile, driven by Hernian F. Bode, was following the truck. The road was wet and slippery. The state truck was making a left-hand turn in the road and its driver did not see claimant's car traveling behind if. The two vehicles collided. Claimant's car was damaged in consequence of the impact. The repair bill amounted to $30.62 as shown by an itemized statement made part of the record. For this sum claimant filed his claim with the state road commission. The head of that agency concurred in the claim. Its payment was approved by an assistant attorney general. A record of the claim was prepared by respondent and filed with the clerk on February 1, 1945. The claim is informally considered by the court upon that record.
An award is made in favor of Columbian Carbon Company for the sum of thirty dollars and sixty-two cents ($30.62).